FIRST AMENDMENT AGREEMENT

relating to

the amendments to the Production Sharing Contract relating to the Mala Omar Block

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

OMY PETROLEUM EXPLORATION GmbH
AP eee Pe

TABLE OF CONTENTS

DEFINITIONS AND INTERPRETATION ......
VOIDING OF TPE NOMINATION LETTER
AMENDMENTS TO CONTRACT. ......
OMY PAYMENTS...
REPRESENTATIONS.
GENERAL PROVISIONS.
STATUS OF AGREEMENT, COMPLETION

ANNEX | Completion
ANNEX 2 Form of Certificate of Completion
FIRST AMENDMENT AGREEMENT

This agreement (the “Agreement”) is entered into as of | August 2010 (the “Agreement Date”)
between:

aw THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the “Government”), and

@ OMY PETROLEUM EXPLORATION GmbH, a limited liability company established
and existing under the Laws of Austria, whose registered office is at Trabrennstrasse 6 - 8,
1020 Vienna, Austria (“OMV")

(each a “Party” and collectively, the “Parties”).

RECITALS

(A) The Government and OMV ure parties to a Production Sharing Contract dated 6 November
2007 in respect of the Mala Omar Block in the Kurdistan Region of Lrag (the “Contract”.

(B) The Purties wish to procure a 100% participating interest in the Contract for OMV, and OMV
wishes to have a 100% participating interest in the Contract.

«c To confirm a 100% participating interest for OMV, the Parties must first agree that the
Government's previous exercise of the Option of Third Party Participation (as defined in the
Contract) pursuant to a letter to the Contractor dated 18 July 2008 (the “TPT Nomination
Letter”) in favor of KEPCO, a Public Company (as such term is defined in the Contract), as
Third Pasty Participant is void The Parties are each willing to agree to deem the TPL
Nomination Letter and the Government's exercise of the Option of Third Party Participation
to be void and of no legal effect and that the Option of Third Party Participation has expired.

(D) ‘The Parties wish to amend the Contract to confirm OMY as a Contractor Entity with a 100%
participating interest (subject to the Government's rights to exercise the Government
Interest) and to obligate OMV and future holders of all or any participating interest (except in
respect of the Government Interest) to pay Capacity Building Payments (as defined in the
Contract as amended by this Agreement) to the Government. OMY is willing to agree to
charge its participating interest with the Capacity Building Payment obligations and the
Parties are willing to agree to the appropriate amendments to the Contract.

{E) The Government will deposit all Capacity Building Payments into a segregated account for
use solely to support and finance infrastructure and capacity building projects in the
Kurdistan Region.
First Amendment Agreement ~ Mala Omar

L DEFINITIONS AND INTERPRETATION

12

13

21

2.2

Unless otherwise defined herein (including the recitals) capitalised terms have the
meanings ascribed to them in the Contract (before amendment by this Agreement).
As used in this Agreement:

“Agreement” is defined in the preamble.

“Agreement Date” is defined in the preamble-

“Claim” is defined in Clause 2.4.

“Completion Date” is defined in Clause 7.3.

“Contract” is defined in Recital (A).

“Government” is defined in the preamble.

“OMY” is defined in the preamble.

“Third Party” is defined in Clause 6.2.

“TPI Nomination Letter” is defined in Recital (C).

Descriptive headings in this Agreement are for convenience only, do not constitute a
part of this Agreement, and do not affect the construction or interpretation of this
Agreement. A reference to a “Clause” is a reference to a clause of this Agreement.

A reference to 4 “participating interest” means an undivided interest in the Contract
‘and in the Petroleum Operations in respect of the entire Contract Area.

Nothing in this Agreement shall be construed to impair the entitlement of the
Government to exercise the Option of Government Participation in accordance with
Article 4.1 of the Contract.

VOIDING OF TPI NOMINATION LETTER

The Parties agree that the TPI Nomination Letter and the nomination of a Third
Party Participant as set out in the TP1 Nomination Letter shall be deemed for all
Purposes to be withdrawn and void ab initio and without any effect under the
‘Contract or otherwise.

The Government shall cause the Public Company nominated as Third Party
Participant never to make any Claim against OMY arising out of or relating to the
purported nomination of such Public Company as a Third Party Participant pursuant
to the TPI Nomination Letter.

Subject to clause 2.2. OMV waives and releases the Public Company from any
Claims that OMV may have against the Government and the Public Company
arising out of of relating to the nomination of the Public Company as the Third
Party Participant pursuant to the TPL Nomination Letter, whether known o¢
unknown. The waiver and release includes any Claims arising out of or related 10
any cash calls made by OMV to the Public Company.
24

First Amendment Agreement ~ Mala Omar

For purposes of this Clause 2, “Claim” means any liability, loss, claim.
counterclaim, lien, charge, cost and expense, interest, award, judgment, damages,
diminution in value, fees or other charge.

AMENDMENTS TO CONTRACT

3.

3.2

As of the Completion Date, the Contract is amended as provided in this Clause 3.

Recital (C) is amended by adding at the end of the paragraph before the semicolon:

“, and the Contract was amended pursuant to the First Amendment Agreement
between the Parties dated | August 2010"

In Anticle 1.1, the definition of “CONTRACTOR” is amended by deleting the
words “oe Third Party Participant”.

In Anticle 1.1, the definition of “CONTRACTOR Entity” is amended by adding the
following:

“At such time as the Government may exercise the Option to Participate, a hokder of
the Government Interest is not a CONTRACTOR Entity. At any time, when there
is only one entity constituting the CONTRACTOR, any reference made in this
Contract to “the entities constimting the CONTRACTOR" or the
“CONTRACTOR Entities” or similar reference, shall be deemed to mean “the
entity constituting the CONTRACTOR.” OMY as the CONTRACTOR Entity as
at the Effective Date, owns an undivided one hundred per cent (100%) participating
interest in the Contract and in the Petroleum Operations in respect of the entire
Contract Area.”

New definitions are added in Anticle 1.1 of the Contract in the appropriate
alphabetical order, as follows:

“Annual Reconciliation Statement is defined in Article 32.8.2(c).

Capacity Building Account means 4 segregated bank account with a reputable
international bank in the name of, and maintained by. the GOVERNMENT, the
sole purpose of which is to support and finance certain infrastructure and capacity
building projects to be identified by the GOVERNMENT in its sole discretion in
the Kurdistan Region.

‘Capacity Building Bonus is defined in Article 32.2.

Capacity Building Payment — First Tranche means six million Dollars
(US$6.000,000).

Capacity Building Payments means in respect of each Charged Interest Holder, the
Capacity Building Payment — First Tranche and the Capacity Building Payment —
Second Tranche Instalments.
37

39

310

First Amendment Agreement ~ Mala Omar

Capacity Building Payments — Second Tranche Instalments means the obligation
of each Charged Interest Holder to pay an amount equal to the Capacity Building
Value attributed to such Charged Interest Holder pursuant to Article 32.8.

Capacity Building Value means. in respect of any period of determination: for each
Charged Interest Holder, an amount in Dollars equal to the value, established in
accordance with Article 27, of forty-five per cent ( 45 %) of the Charged Interest
Holder's Profit Petroleum.

‘Charged Interest means all or any part of the participating interest hereunder deemed
held by OMV as of the Effective Date.

Charged Interest Holder means a CONTRACTOR Entity to the extent it is the
holder of a Charged Interest. As of the Effective Date, OMV is the only Charged
Interest Holder.

Charged Interest Holders Monthly Statement is defined in Article 32.8.2(a)-
Estimated Total Capacity Building Value is defined in Article 32.8.14(e).

First Amendment Agreement means the First Amendment Agreement between the
Government and OMV dated | August 2010.

Loss or Expense is defined in Article 32.8.8(c).
‘Option to Participate is defined in Article 4.1.
Rights Sale is defined in Article 32.8.14(a).

Signature Bonus is defined in Article 32.1."

In Article 1.1 of the Contract, the definitions of “Option of Third Party Participation”,
“Third Party Interest" and “Third Party Participant” are deleted.

In the heading to Article 4 of the Contract. and in the corresponding heading in the
Table of Contents, the words “Option of Government Participation and the Third Party
Participation” are deleted and replaced with “Option of Government Participation”.
Article 4.3(c) is deleted in its entirety, and restated:

“(cp The Public Company will not have any liability to the CONTRACTOR to
contribute its Government Interest share of all Petroleum Costs. All
Petroleum Costs are the exclusive obligation of the CONTRACTOR
Entities in accordance with each CONTRACTOR Entity’s respective
participating interests in the Contract. Each CONTRACTOR Entity will
be entitled (through the CONTRACTOR) to recover all such Petroleum
Costs in accordance with Article 25. The Public Company shall contribute
its share of Production Bonuses attributable to the Government Interest and
payable pursuant to Articles 323 through 32.7."

Articles 4.8 to Anticles 4.12 of the Contract are deleted.

Article 4.13 is deleted and restated as the new Article 4.8:
3.

3.12

3.3

3.14

3.15

First Amendment Agreement ~ Mala Omar

“If the GOVERNMENT exercises the Option of Government Participation, the
Government Interest shall be assigned under this Article 4 to the Public Company by
the CONTRACTOR Entities pro rata to their respective participating interests under
this Coatract.”

Articlk 4.14 is renumbered as Article 4.9 and:
(a) anew clause (a) is added:

“The CONTRACTOR Entities shail, within a reasonable period of time,
negotiate in good faith and enter into a Joint Operating Agreement and shall,
during the period until the CONTRACTOR Entities enter into a Joint
Operating Agreement, comply with this Article 4.9 as if it is a provision of
this Contract,”;

(b) existing clauses (a) and (b) are re-lettered “(b)" and “(c)", respectively: and
(ec) in the new clause (c), the words “or Third Party Interest” are deleted.

In Article 16,14, after the words in the first sentence “The GOVERNMENT and” the
following is inserted: “, subject to Articles 32.8.6¢a) and (b),".

In Article 26.9 the following sentence is added to the end of the Article:

“Notwithstanding the other provisions of this Article 26.9, where the
GOVERNMENT determines, as provided in Article 32.8.6, that a Charged Interest
Holder is in breach of any of its obligations in respect of the payment of its Capacity
Building Payments — Second Tranche Instalments under Article 32.8, the
GOVERNMENT will have the rights set forth in Articles 32.8.6 through 32.8.8."

Articles 27.1 and 27.2 and Paragraphs 7, 8, and 9 are amended by adding, after the
word “Quarter” in each instance in each Article and Paragraph, the words “and
Month”: and in Paragraph 7.2, the words “twenty-one (21)" are deleted and replaced
by “ten (10)".

Article 27.4 is deleted and restated in its entirety:

“By the tenth (10°) day of each Month, the CONTRACTOR shall provide a
statement to the GOVERNMENT showing the CONTRACTOR'S calculations of
the value of Pewoleum produced and sold from the Contract Area for the previous
Month. Such statement shall include the following information:

fa) quantities of Crude Oil soki by the CONTRACTOR Entities during
the preceding Month constituting Arm's Length Sales together with
corresponding sale prices;

(b) quantities of Crude Oil sold by the CONTRACTOR Entities during

the preceding Month that do not fall in the category referred to in
paragraph (2) above, together with sale prices applied during such
Month;
3.16

317

First Amendment Agreement ~ Mala Omar

fc) inventory in storage belonging w the CONTRACTOR Entities at
the beginning and at the end of the Month; and
(d) quantities of Natural Gas sold by the CONTRACTOR Entities and

the GOVERNMENT together with sale prices realised.

Concurrently with the delivery of the monthly statement, the CONTRACTOR shall
deliver the Charged Interest Holders Monthly Statement to the GOVERNMENT as
provided in Article 32,8.2(a)."

In Article 29.1, after the words “shall be in Dollars and shall”, the following words are
added:

“except as provided in the next sentence and Articles 32.8.10 through 32.8.12,";
and the following sentence is added at the end of Article 29.1:

“The right of offset provided in this Article 29.1 will not apply in respect of the
obligation of a Charged Interest Holder to make its Capacity Building Payments -
Second Tranche Instalments as further provided in Articles 32.8.10 through 32.8.12.""

Anew Article 32.8 is added:
“Capacity Building Payments

328 Each Charged Interest Holder is bound by the provisions of this Article 32.8.
The obligations of a CONTRACTOR Entity, to the extent it is a Charged
Interest Holder, as set forth in this Article 32.8, attach tw, and may not be
severed from, its Charged Interest. Only OMY (for so long as OMV is a
Charged Interest Holder) will have any rights under Article 32.8_14.

32.8.1 Each Charged Interest Holder shall pay to the GOVERNMENT:

(1) the Capacity Building Paymeat — First Tranche on
demand; and

(2) from First Production and for the duration of the
remainder of the Development Period, the Capacity
Building Payments — Second Tranche Instalments
attributed to the Charged Interest Holder in accordance
with this Article 32.8.

328.2 In respect of the Capacity Building Payment — Second Tranche
Tnstalments:

(a) On or before the tenth (10 day of each Month in the
Development Period, the CONTRACTOR shall provide to the
GOVERNMENT, together with the monthly production
statement prepared by the CONTRACTOR in accordance
with Article 27.4 and the monthly valuation statement in
accordance with Article 25.2(a) and Paragraph 7.1, a statement
(the “Charged Interest Holders Monthly Statement”) setting
out the CONTRACTOR’s calculation of the Capacity

6
First Amendment Agreement ~ Mala Omar

Building Value attributable to each Charged Interest Holder foe
the preceding Month. In each Charged Interest Holders
Monthly Statement the CONTRACTOR shall detail each item
taken into account in making its calculation of the amounts due
from each Charged Interest Holder, the quantities of Profit
Petroleum produced during the Month covered by such
Charged Interest Holders Monthly Statement, the volumes of
such production and Profit Petroleum sold, the Capacity
Building Value attributed to such sales, and the Capacity
Buikting Payments — Second Tranche Instalment required to be
paid with respect thereto by each Charged Interest Holder.

(b} On the same date on which the CONTRACTOR provides the
Charged Interest’ Holders Monthly Statement to the
GOVERNMENT in accordance with Article 32.8.2(a), each
Charged Interest Holder shall pay (except as provided in this
Article 32.8.2(b)) its Capacity Building Payments — Second
Tranche Instalments as shown as owed by such Charged
Interest Holder in the Charged Interest Holders Monthly
Statement. If:

(1) a Charged Interest Holder has sold any amount of its Profit
Petroleum to (i) the GOVERNMENT or a Public
Company (or a company of an entity owned and controlled,
directly or indirectly, by a Public Company or the
GOVERNMENT), (ii) the State Oil Marketing
Organisation (SOMO) or any entity owned and controlled
by the Government of Irag, o¢ (iii) any other entity as
directed by the entities detailed in (i) and (ii) above; and if

{2} any such counterparty as identified in Article 32.8.2(b\(1)
has not paid the Charged Interest Holder for the Profit
Petroleum lifted by such entity, then:

(3) the Charged Interest Holder will only be liable to pay its
Capacity Building Payments — Second Tranche Instalments
when and to the extent such Charged Interest Holder has
received payment by such counterparty.

‘The preceding sentence does not apply with respect to, and
to the extent of, sales of Charged Interest Holder's Profit
Petroleum to any other counterparties.

fe) Within thirty (30) calendar days following the date on which
the CONTRACTOR delivered the Final End-of-Year
Statement to the GOVERNMENT for each Calendar Year in
accordance with Article 26,13 and Paragraph 10, and based on
the information in such Final End-of-Year Statement. the
First Amendment Agreement ~ Mala Omar

CONTRACTOR shall provide to the GOVERNMENT, in
respect of each Charged Interest Holder, a written
reconciliation of the aggregate amount of its Capacity Building
Value and the aggregate payments of Capacity Building
Payments — Second Tranche Instalments during such Calendar
Year period (the “Annual Reconelliation Statement’).

(d) Ef the results of an Annual Reconciliation Statement show that
any Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payments — Second
Tranche [nstalments in an amount less than the aggregate
Capacity Building Valve auributed to such Charged Interest
Hokler during such Calendar Year period, such Charged
Interest Holder shall pay (subject to the same exception as
provided in the second and third sentences of Article 32.8.2(b))
the amount of the underpayment as shown in the Annual
Reconciliation Statement within thirty (30) calendar days
following the date the CONTRACTOR delivered the Annual
Reconciliation Statement to the GOVERNMENT.

(e) Ef the results of an Annual Reconciliation Statement show that
a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payments — Second
Tranche Instalments in excess of the Capacity Building Value
attributed to it during such Calendar Year period, and if and to
the extent the GOVERNMENT has agreed with the relevant
Charged Imterest Holder in respect of the amount of such
overpayment. such Charged Interest Holder may deduct such
overpayment t@ the extent that the GOVERNMENT has
agreed with the amount of such overpayment from the next
following payments of Capacity Building Payments — Second
Tranche Instalments. In no event will a Charged Interest
Holder be entitled to deduct more than fifteen per cent (15%)
of the amount otherwise payable from the next following
payments of Capacity Building Payments — Second Tranche
Instalments. The right of set-off against Capacity Building
Payments — Second Tranche Instalments will be a Charged
Interest Holder's only remedy in respect of any overpayment.
and the GOVERNMENT will have no obligation to make any
reimbursement or other compensating payments to the Charged
Interest Holder.

(f) Lf a Charged Interest Holder fails to pay all or part of its
Capacity Building Payments - Second Tranche Instalments
when due in accordance with Article 32.8, the Charged Interest

8
First Amendment Agreement ~ Mala Omar

Holder shall pay interest on the unpaid amount at an annual
rate of LIBOR plus two per cent (2%) compounded monthly
from and including the date the payment was due to, but not
including, the date paid.

(g) If any Capacity Building Payments — Second Tranche
Instalments are due w be paid to the GOVERNMENT on a
day that is either not a banking day in either the place where
the Capacity Building Account is maintained, of the location of
the financial institution through which a Charged Interest
Holder will make such payment, then the Capacity Building
Payments — Second Tranche Instalments will be due on the
next following banking day. A “banking day” is a day (other
than a Saturday, Sunday, or public holiday) on which banks are
open for general business in the specified locations.

Capacity Building Account
328.3 The GOVERNMENT shall:

328.4

(a) establish and maintain the Capacity Building Account,

(b) deposit all Capacity Building Payments (and the proceeds from
any Rights Sale or any financing secured by Capacity Building
Payments) received by the GOVERNMENT into the Capacity
Building Account; and

(c) for only so long as OMY is a Charged Interest Holder,
annually provide a written report to OMY of the application of
the proceeds of the Capacity Building Payments (including the
application of proceeds from Rights Sales) in sufficient detail
to permit OMV tw identify the projects to which the
GOVERNMENT has applied the Capacity Building
Payments.

Information provided by the GOVERNMENT to OMV pursuant to
Anticle 32.8.3(c) shall be deemed to be in the public domain for
purposes of Article 36.7(a).

Separate Liability

328.5

Each Charged Interest Holder is separately liable (and not jointly
and severally liable with any other Charged Interest Holder) to the
GOVERNMENT for its obligations, duties and liabilities under
this Article 32.8, A CONTRACTOR Entity that is not a Charged
Interest Holder will have no liability to the GOVERNMENT foe
any claim by the GOVERNMENT arising out of or related to the
beeach of any Charged Interest Holder's obligations under this
Anticle 32.8.
First Amendment Agreement ~ Mala Omar

Breach; Indemnity

328.6 (a) If a Charged Interest Holder fuils to pay its Capacity Building
Payments — Second Tranche Instalments in full when due
pursuant to Article 32.8, the GOVERNMENT will,
notwithstanding any other provision of this Contract, any
lifting agreement, any sales or marketing agreement, or any
other agreement, automatically be entitled, on not less than
sixty (60) days prior notice to the defaulting Charged Interest
Holder and the CONTRACTOR in the case of the first
default, and pot Jess than thirty (30) days in the case of any
subsequent default, to:

(1) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to forty-five per cent
(45%) of the defaulting Charged Interest Holder's Profit
Petroleum; and

(2) continue so to lift up to forty-five per cent (45%) of the
defaulting Charged Interest Holder's Profit Petroleum for
the remainder of the Development Period.

(b) A defaulting Charged Interest Holder will have a single cure
period of thirty (30) days only in respect of its first default. If
the defaulting Charged Interest Holder pays the defaulted
Capacity Building Payments -Second Tranche Instalments in
full plus interest in accordance with Article 32.8.2(f) in such
thirty (30) - day period, the GOVERNMENT shall not
exercise its lifting rights under this Anicle 32.8.6 in respect of
such defaulting Charged Interest Holder. In the case of any
subsequent default, the GOVERNMENT may exercise its
right to lift the defaulting Charged Interest Holder's Profit
Petroleum whether of not the defaulting Charged Interest
Holder cures its default within the thirty (30) - day notice
period.

328.7 The lifting rights of the GOVERNMENT pursuant t Anicle
32.8.6 are exercisable by way of set-off, without first resort to legal
process, and without any liability or claims of the defaulting
Charged Interest Holder, the CONTRACTOR, the Operator, or
any other Person, and regardless of any provisions of any lifting
agreement or provision of a joint operating agreement or any other
agreement to which the CONTRACTOR oe a defaulting Charged
Interest Holder is a party. The CONTRACTOR shall ensure that
all agreements in respect of the lifting or sale of Petroleum reflect
the GOVERNMENT'S priority rights as set forth in Article 32.8.6
and this Article 32.8.7_

10
328.8

328.9

First Amendment Agreement ~ Mala Omar

(a) A defaulting Charged Imerest Holder shall indemnify the
GOVERNMENT from any Loss o¢ Expense (as defined in
Article 32.8.8(c), below) that may in any way arise from the
exercise by the GOVERNMENT of its rights in respect of
such defaulting Charged Interest Holder under Articles 32.8.6
and 32.8.7_

(b) The GOVERNMENT will retain contro! over the defence of.
and any resolution o¢ settlement relating to such Loss o¢
Expense incurred pursuant to Article 32.8.8(a). A defaulting
Charged Interest Holder shall cooperate with the
GOVERNMENT and provide reasonable assistance in
defending any claims against the GOVERNMENT arising out
of such default of Article 32.8 by the defaulting Charged
Interest Holder.

(c) “Loss or Expense” means any liability, loss. claim, settlement
payment, cost and expense, interest. award, judgment,
damages, fees or other charge and. to the extent permitted by
applicable law, any court filing fee, court cost, arbitration fee
or cost, witness fee, and each other fee and cost of investigating
and defending or asserting a claim for indemnification,
including reasonable attomeys’ fees, other professionals’ fees,
and disbursements; but dees not include consequential losses,
diminution in value, indirect loss o¢ loss of profit of revenue.
punitive damages, of penalties in respect of any (i) projects
being financed or constructed by the Government with
Capacity Building Payments o¢ financed or constructed by the
GOVERNMENT with proceeds derived from the exercise of
the GOVERNMENT 's right of lifting under Article 32.8.6 of
(ii) financings of the Government dependent on cash flows
from Capacity Building Payments or dependent on cash flows
from the exercise of the GOVERNMENT ’s right of lifting.

({d) A claim set forth in a notice from the GOVERNMENT to a
defaulting Charged Interest Holder will be conclusively
deemed a Loss or Expense if the Charged Interest Holder fails
to dispute the GOVERNMENT'S liability by the end of a
thirty (30) - day period following receipt of the notice from the
GOVERNMENT. The Charged Interest Holder shall
promptly pay the deemed Loss or Expense on demand.

The GOVERNMENT 's rights under Articles 32.8.6 through 32.8.8
are not exclusive and are without prejudice tw the
GOVERNMENT 's termination rights under Article 45.

Payments; No Set-off or Deduction
328.10

328.11

328.12

First Amendment Agreement ~ Mala Omar

Except us provided in Article 32.8.2(e) and notwithstanding any
provision in this Contract to the contrary, each Charged Interest
Holder shall pay its Capacity Building Payments Second Tranche
Instalments without (and free and clear of any deduction for) set-off
of counterclaim.

Each Charged Interest Holder acknowledges and accepts that a
fundamental peinciple of this Article 32.8 is that such Charged
Interest Holder must pay the Capacity Building Payments due and
payable pursuant to this Article 32.8. Accordingly, in respect of its
obligations under this Article 32.8 only and except as provided in
Article 32.8.2(e), each Charged Interest Holder hereby waives any
right to raise by way of set off of invoke as a defence to its
obligations to pay its Capacity Building Payments Second Tranche
Instalments pursuant to this Article 32.8, whether in Law o¢ equity,
any failure by the GOVERNMENT or any CONTRACTOR
Entity to pay amounts due and owing under the Contract or any
alleged claim that such Charged Interest Holder may have against
the GOVERNMENT, Operator, other CONTRACTOR Entity, of
any other Person, whether such claim arises under or relates to this
Contract of otherwise.

Each Charged Interest Holder shall make its Capacity Building
Payments —Second Tranche Instalments to the Government by wire
tansfer of immediately available funds in Dollars in accordance
with wire instructions provided by the GOVERNMENT. The
making of any payments by a Charged Interest Holder under this
Anticle 32.8, or the acceptance or use of any payments by the
GOVERNMENT. does not impair the rights of such Charged
Interest Holder o¢ the GOVERNMENT under Article 15. Any
dispute between the GOVERNMENT and a Charged Interest
Holder in respect of the calculation of each of its Capacity Building
Value or its Capacity Building Payments- Second Tranche
Instalments due with respect thereto is subject to Article 15.9.

Assignment, Reversion

328.13

(a) If a Charged Interest Holder assigns all or any part of its
Charged Interest, the assignee will be a Charged Interest
Holder to the extent of such assignment and novation.

(b>) If (i) a Charged Interest Holder withdraws ao a
CONTRACTOR $ Entity, or (ii) the GOVERNMENT
terminates a Charged Interest Holder as a CONTRACTOR
Entity; and if in the cases of clauses (i) or (ii) all of part of the
Charged Interest of the Charged Interest Holder is either

12
First Amendment Agreement ~ Mala Omar

assigned and novated of reverts to the remaining
CONTRACTOR Entities a5 provided in Article 45, then, in
either such case. such assignee or each remaining
CONTRACTOR Entity, as the case may be, will be a Charged
Interest Holder to the extent of such assignment and novation
o¢ reversion, as applicable, provided that the withdrawing oe
terminating Charged Interest Holder will be solely liable for
any unpaid Capacity Building Payments — Second Tranche
Instalments attributable to its Charged Interest prior t the date
of withdrawal or termination,

Rights Sale

328.14 The GOVERNMENT agrees with OMV = that the
GOVERNMENT will only enter into a Rights Sale in accordance
with this Article 32.8.14. Only OMY, and only for so long as it is a
Charged Interest Holder, has any rights under this Article 32.8.14.
This Article 32.8.14 does not create any rights under the Contracts
(Rights of Third Parties) Act 1999 of any other Charged Interest
Holder, CONTRACTOR Entity, or other Person (whether or not a
party to this Contract). and OMV and the GOVERNMENT may
agree to any waiver in respect of this Article 32.8.14 without the
consem of, or notice to, any other Charged Interest Holder,
CONTRACTOR Entity, or other Person.

(a) For purposes of this Article 32.8.14_ “Rights Sale” means a
sale and assignment of the GOVERNMENT’s rights to
receive the Capacity Building Payments — Second Tranche
Instalments in respect of the OMV Interest from OMY.
whether such sale includes any Capacity Building Payments —
Second Tranche Instalments due from another Charged
Interest Holder, and whether for a lump sum payment or in
instalment payments, where the purchaser assumes all
payment risk and all risk as to the amount of Capacity
Building Payments - Second Tranche Instalments, without
regard to any guarantees provided by the GOVERNMENT
o¢ other credit enhancements.

(b} When the GOVERNMENT and a proposed purchaser have
negotiated the final terms of a Rights Sale, the
GOVERNMENT shail (i) notify OMV. for so long as it is a
Charged Interest Holder, of the GOVERNMENT’s intention
to effect a Rights Sale, and (ii) provide OMY with a copy of
all, agreed, final drafts of documents that set forth the terms of
the proposed Rights Sale. Subject to the next sentence, the
GOVERNMENT will consider any objection that OMV may
provide to the GOVERNMENT in respect of the proposed

13
{c)

(d)

fe)

First Amendment Agreement ~ Mala Omar

purchasers. The preceding sentence is a matter of courtesy to
OMV and not an agreement, duty, estoppel. or other
obligation of the GOVERNMENT and creates no liability
for breach or obligation to respond.

Subject to the provisions of Article 32.8.14 and for so Jong as
itis a Charged Interest Holder, OMV has the right to become
the exclusive counter-party to the proposed Rights Sale on
exactly the same terms as the proposed Rights Sale. if, within
thirty (30) days of receipt of the GOVERNMENT’s notice
and draft documents pursuant to Article 32.8.14(b), OMV
notifies the GOVERNMENT that OMY (i) accepts all of the
terms of the proposed Rights Sale without any reservations or
conditions. (ii) is exercising its rights under this Anticle
328.14, and (iii) represents it will (A) close the proposed
Rights Sale within thirty (30) days of such notice and (B) fund
the Rights Sale in accordance with the terms set forth in the
draft, agreed, final documents provided to OMV by the
GOVERNMENT pursuant to Amicle 32.8.14(b). OMV may
only exercise this right with respect to the entire proposed
Rights Sale, and not solely with respect to any portion that
involves Capacity Building Payments — Second Tranche
Instalments in respect of the OMV Interest payable by OMV.

If OMY does not close the acquisition within thirty (30) days
of a notice as contemplated by Article 32.8.14(c), the
GOVERNMENT may close the Rights Sale with the
proposed purchaser under terms and conditions no more
favourable to the proposed purchaser than those set forth in
the GOVERNMENT's notice and documents provided to
OMV pursuant to Article 32.8.14(b). If the proposed
purchaser is no longer willing to enter into the proposed
Rights Sale, or is ne longer willing to do so on the same terms
and conditions, the GOVERNMENT will have all rights and
remedies against OMV as are available under law.

The GOVERNMENT shall not enter into more than three (3)
Rights Sales (a Rights Sale to a CONTRACTOR Entity will
not count against such limitation), and no Rights Sale may be
in an amount of less than one-third (1/3) of the then Estimated
Total Capacity Building Value at the time of the
GOVERNMENT's notice pursuant to Clause 32.8.14(b).
Nothing in this Article 328.14 prevents the
GOVERNMENT from directly offering a Rights Sale to
OMV. For parposes of this Clause 32.8.14(e), “Estimated
Total Capacity Building Value” = means the
GOVERNMENT 's reasonable estimate of the present value

14
First Amendment Agreement ~ Mala Omar

of the expected stream of Capacity Building Payments —
Second Tranche Valwes, based on the expected production
profile, and Petroleum Costs, and using a discount factor (for
purposes of comparison only) of ten per cent (10%).

(f) No part of this Article 32.8.14 will apply to (or otherwise bar
o¢ impair) a Rights Sale tw a part of the GOVERNMENT, a
Public Company, of a part of the Federal Government of the
Republic of [rag (including the Central Bank of Iraq), in each
case with respect t which the GOVERNMENT is
unrestricted by this Article 32.814.

(g} Nothing contained in this Article 32.8.14 will apply to (or
otherwise bar or impair) the GOVERNMENT from
transferring or encumbering all or any rights to receive the
Capacity Building Payments — Second Tranche Instalments to
a reputable international financial institution or special
purpose vehicle organised solely for the purpose of security
relating to finance organised by a reputable international
financial institution, The GOVERNMENT shall pay the
proceeds of any such financing arrangement into the Capacity
Building Account.

(h) Each Charged Interest Holder shall fully cooperate with the
GOVERNMENT according to the terms of any Rights Sale
or financing arrangement involving Capacity Building
Payments — Second Tranche Instalments payable by such
Charged Interest Holder, including any requirement that
Capacity Building Payments — Second Tranche Instalments be
paid into a trust or other specially encumbered account with a
reputable international ~—financial — institution. = The
GOVERNMENT shall provide repoets on the use of the
proceeds of such financing arrangement to the Charged
Interest Holders in accordance with Article 32.8. ec).

(The rights of OMV under this Article 328.14 will
automatically expire and be void on the fifth (5°) anniversary
of the CONTRACTOR's declaration of a Commercial
Discovery in accordance with Anicle 6.10. Any claims that
the GOVERNMENT may have against OMY arising out of
cor related to OMV's breach of its obligations under Article
32.8.14(d) will not be impaired by this Article 32.8.14(i).

() (1) The rights granted to OMV under this Article 32.8.14 are
exclusive and personal to OMV. OMY shall not assign all
or any part of its rights under this Article 32.8.14. Any
purported assignment will be void and all rights of OMV

15
First Amendment Agreement ~ Mala Omar

oe any purported assignee under this Article 328.14 will
automatically terminate without notice.

(2) If OMY closes a Rights Sale with the GOVERNMENT,
OMV shall not assign its rights under such Rights Sale
agreement without the prior consent of the
GOVERNMENT (not to be unreasonably withheld or
delayed). Nothing in this Article 32.8.14(j)(2) will limit
(or otherwise bar or impair) OMV from transferring of
encurnbering all or any of its rights to receive the Capacity
Building Payments — Second Tranche Instalments
pursuant to the Rights Sale to a financial institution or
special purpose vehicle organised solely for the purpose of
security relating to finance.

(3) In the event of such assignment of rights under a Rights
Sale agreement in breach of Anicle 32.8.14())(2), the
GOVERNMENT may elect to terminate such Rights
Sale, free of any claim or liability of OMY or such
assignee.

(4) OMY shall indemnify the GOVERNMENT from any
Loss or Expense (as defined in Article 32.8.8(c), above)
that may in any way arise from the exercise by the
GOVERNMENT of its rights under this Anticle
328.14(j). The GOVERNMENT will retain control over
the defence of, and any resolution or settlement relating to,
such Loss or Expense. OMV shall cooperate with the
GOVERNMENT and provide reasonable assistance in
defending any claims against the GOVERNMENT. A
claim set forth in a notice from the GOVERNMENT to
OMV shall be conclusively deemed a Loss if OMV fails to
dispute the GOVERNMENT's liability by the end of a
thirty (30) day period following receipt of the netice from
the GOVERNMENT. OMV shall promptly pay the
deemed Loss on demand

3.18 Article 39.2 is deleted and restated:

“Except as provided in Article 32.8, each CONTRACTOR Entity shall have the right
to sell, assign, transfer or otherwise dispose of all or part of its rights and interests
under this Contract to any third party (not being an Affiliated Company or another
CONTRACTOR Entity) with the prior consent of the GOVERNMENT and each
other CONTRACTOR Entity (if any), which consent shall not be unreasonably
delayed or withheld. Any CONTRACTOR Entity proposing to sell, assign, transfer
or otherwise dispose of all or part of its rights and interests under this Contract to any
such third party shall request such consent in writing, which request shall be

16
3.19

3.23

First Amendment Agreement ~ Mala Omar

accompanied by reasonable evidence of the technical and financial capability of the
proposed third party assignee.”

In Article 39.5, the words “or the Option of Third Party Participation” are deleted.

In Article 39.6, the following is added after “Article 4": “and Article 32.8.”

In Article 41, the following is added at the end of the Article:

“Notwithstanding the foregoing, this Article 41 will not apply to the
GOVERNMENT in respect of any claim or proceeding arising out of or related to the
exercise of rights by the GOVERNMENT as set foeth in Articles 32.8.6 through

32.8.9, in respect of which the GOVERNMENT expressly reserves all sovereign
immunities.”

In Article 42.1, the following sentence is added at the end of the first sentence:

“This Article 42.1 does not apply to any Dispute arising out of, or relating to, the
exercise of rights by the GOVERNMENT as set forth in Article 32.8.6, which
Disputes shall, except only as provided in Article 32.8.12. be subject to the exclusive
jurisdiction of the courts of the Kurdistan Region located in Erbil.”

Tn Article 45.6, after "31," is added "32.8".

The following consequential amendments are made:

(a) in Paragraph 3.1.9 the words “with the exception of Taxes described in Article
31.2) and bonus payments” are deleted and replaced with “with the exception of
Taxes (described in Article 31.2), bonus payments, Capacity Building Payments,
and any other payments”;

(b) in Paragraphs 44 and 13.3.2(h), after the word “bonuses” in each instance, “,
‘Capacity Building Payments, or other payments” is added:

{c) the heading for Article 32 is deleted and restated:
“ARTICLE 32 - BONUSES; CAPACITY BUILDING PAYMENTS”, and

(d) in Article 39.6, the following is added at the end of the sentence following the
words “Article 4":

“and Article 32.8."

OMY PAYMENTS

OMV shall pay the Government US$6,000,000 on or before the Completion Date, The
Goverment shall deem its receipt of such payment in full as (i) the Capacity Building Payment
— First Tranche under the Contract as amended by this Agreement, and (ii) in full discharge of
OMV's obligation with respect thereto.

17
First Amendment Agreement ~ Mala Omar

REPRESENTATIONS

S$ OMY represents:

SLL

5.1.2
S13

Sd

S.LS

5.16

Its entry into and performance of this Agreement have been authorised by all
necessary company action.

This Agreement constitutes a valid, legal, and binding agreement of it.

dt has received all authorisations and consents required under the law under
which it is organised that are or will be necessary for the entry into and
performance by it, and the validity and enforceability against it, of this
Agreement.

Except as provided in the next sentence, there is no law or agreement to
which it is a party that conflicts with, prevents entry into or performance by it
of, of calls into question the validity, legality and enforceability against it of.
this Agreement. No representation is made in respect of the laws of the
Kurdistan Region or Iraq.

It is not a party to any administrative or judicial proceeding, litigation. or
arbitration that could affect the validity or enforceability of this Agreement
as to it.

Neither it nor any of its Affiliates has made, offered, or authorised (and has
not agreed to make and does not expect will be made}, with respect to the
matters which are the subject of this Agreemem or the Contract, any
payment, gift, promise or other advantage, whether directly or through any
other Person, to or for the use or benefit of any public official (Le, any
person holding a legislative, administrative o¢ judicial office, including any
person employed by or acting on behalf of the Government) or any political
party or political party official o¢ candidate for office, where such payment,
gift, promise or advantage violate (i) the laws of the Kurdistan Region or of
Trag. (ii) the laws of the place of incorporation or its principal place of
business, or (iii) the principles described in the Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions,
signed in Paris on 17 December 1997, which entered into force on 15
February 1999. and the Convention's Commentaries. No part of its
participating interest under (including any profits it may derive in respect of)
the Contract is held (or to be held pursuant to this Agreement) or payable to,
directly or indirectly, to or for the benefit (directly or indirectly) of any
public official or any political party or political party official or candidate for
office of the Kurdistan Region or Lrag-

5.2 The Government represents:

521

The Government has not terminated the Contract and has taken no action to
cause the Contract to be terminated.

18
First Amendment Agreement ~ Mala Omar

5.2.2 Except for this Agreement and the Contract, the Government has net entered
into any other agreements granting a right to conduct Petroleum Operations in
the Contract Area.

$2.3 The Government is not a party to any administrative or judicial proceeding.
litigation, or arbitration that is likely to materially prejudice the amendments
to the Contract contemplated by this Agreement.

5.24 The entry into and performance of this Agreement by the Government has

‘been authorised by the Regional Council for the Oil and Gas Affairs of the
Kurdistan Region - Iraq.

5.2.5 The Public Company has no claims against OMV in, arising out of. or
relating to the Contract or Petroleum Operations in the Contract Area.

Each Purty makes the representations and warranties set out in this Clause 5 on the
Agreement Date and on the Completion Date

GENERAL PROVISIONS

61

Articles 36 Unformation and Confidentiality), 39 (Assignment and Change of Control),
41 (Waiver of Sovereign Immunity), 42.1 (Negotiation, Mediation and Arbitration),
and 44 (Notices) of the Contract apply to this Agreement.

Except in respect of the Public Company under Clause 2.3, this Agreement does not
create any right under the Contracts (Rights of Third Parties) Act 1999 that is
enforceable by any Person who is not a Party (a “Third Party"). The Parties may
rescind or vary the terms of this Agreement without notice to or the consent of any

Third Party.

This Agreement constitutes the final, complete and exclusive expression of the Parties’
agreement on the matters contained in this Agreement. All prior and contemporaneous
negotiations and agreements between the Parties on the matters contained in this
Agreement are expressly merged into and superseded by this Agreement. The
provisions of this Agreement may not be explained, supplemented or qualified through
evidence of rade usage of a prior course of dealings. In entering into this Agreement,
neither Party has relied upon any statement, representation, warranty of agreement of
the other party except for those expressly contained in this Agreement. There is no
condition precedem to the effectiveness of this Agreement, and there are no
repeesentations or warranties, in each case other than those expressly stated in this
Agreement

Each Party shall timely exercise all reasonable endeavours to take. or cause to be
taken, all actions necessary or desirable to consummate and make effective the
twansactions this Agreement contemplates,

The Parties may amend this Agreement only by an agreement of the Parties that
idemifies itself as an amendment to this Agreement. The Parties may waive any

19
7.

67

First Amendment Agreement ~ Mala Omar

provision in this Agreement only by a writing executed by the Party against whom the
waiver is sought to be enforced. Any amendment, waiver, o¢ consent signed by the
Minister of Natural Resources is binding on the Government. No failure or delay in
exercising any right or remedy. o¢ in requiring the satisfaction of any condition, under
this Agreement by a Party, and no act, omission or course of dealing between the
Parties, will operate as a waiver or estoppel of any right, remedy, or condition. A
waiver made in writing on one occasion will be effective only in that instance and only
for the purpose stated. A waiver once given is not to be construed as a waiver on any
future occasion. No waiver or amendment in respect of this Agreement will constitute
a waiver or amendment of any other agreement between the Parties.

The Parties may execute this Agreement in two counterparts, each of which constitutes
an original, and all of which, collectively, constitute only one agreement. The
signatures of both Parties need not appear on the same counterpart, and delivery of an
executed counterpart signature page by facsimile or electronic scan is as effective as
executing and delivering this Agreement in the presence of the other Party. This
Agreement is effective upon delivery of one executed counterpart from a Party to the
other Party. In proving this Agreement, a Party must produce or account oaly for the
executed counterpart of the other Party.

If this Agreement is reasonably proven to have been obtained by OMY in violation of
Kurdistan Region Law or the laws of the Federal Republic of Iraq conceming
corruption, this Agreement shall be deemed void ab initio.

This Agreement (and any non-contractial obligations arising out of or in connection
with it) is governed by English law.

STATUS OF AGREEMENT; COMPLETION

7

7.2

73

74

7S

Clauses | (Definitions and Interpretation), 3 (Represensations), 6 (General
Provisions), and this Clause 7 come into force on the Agreement Date.

The remaining Clauses of this Agreement other than those listed in Anicle 7.1 will
come into force on the Completion Date.

‘The requirements for completion are set forth in Annex 1. The Completion Date
means and will be the date set forth in a certificate of completion signed by the
Minister of Natural Resources and OMY in the foem and content as set forth in Annex
z

If the Completion Date has not occurred by 31 August 2010, or such later date as the
Goverment may set, then either the Government or OMV may terminate this
Agreement with immediate effect by notice to the other Party. If OMV has made any
payments pursuant to this Agreement prior to termination of this Agreement, the
recipient shall promptly return such payment to OMV.

On termination of this Agreement under this Article 7, each Party will be discharged
from any further obligations or liabilities under this Agreement, except foe a claim

20
First Amendment Agreement ~ Mala Omar

against any Party other than the Government arising from or related to a
misrepresentation under Clause 5.

[Signature page follows.)

21
First Amendment Agreement ~ Mala Omar

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources

Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council On behalf of the Ministry of Natural
for the Oil and Gas Affairs Resources in the Kurdistan Region

of the Kurdistan Region — Iraq

MY

Asbti Hawrami

For and on behalf of OMY Petroleum Exploration GmbH:

[Signature page to the First Amendment Agreement - Mala Omar|

22
First Amendment Agreement ~ Mala Omar

For and on bebalf of the Kurdistan Regional Government of [raq:

Prime Minister Minister of Natural Resources

Kurdistan Regional Government Kurdistan Regional Government
‘On behalf of the Regional Council On behalf of the Ministry of Natural
for the Oil and Gas Affairs Resources in the Kurdistan Region

of the Kurdistan Region ~ lraq

Signature: Signat
Barham Salih Ashti Hawrarni

For and on behalf of OMV Petroleum Exploration GmbH:

Rincate

Kleneu Hosdoekee-

[Signature page to the First Amendment Agreement - Mala Omar|

22
nw

First Amendment Agreement ~ Mala Omar

Annex 1

The completion requirements of the Government are:
(a) receipt of US$6,000,000 from OMY in discharge of the Capacity Building Payment - First
Tranche;

(b) receipt of board resolutions and signing authorities from OMV in form and content
reasonably satisfactory to the Government; and

(c) the Government is satisfied that each of the representations of OMV made to the
Government are true and correct as of the Agreement Date and the Completion Date.

The completion requirements of OMV are:

(a) OMV has received a fully executed copy of this Agreement;
(b) receipt of wire instructions from the Government; and

(c) OMYV is satisfied that each of the representations of the Government made to OMY are true
and correct as of the Agreement Date and the Completion Date.
First Amendment Agreement ~ Mala Omar

Annex 2

Form of Certificate of Completion

COMPLETION DATE: 2010

This Certificate of Completion is signed and delivered pursuant to Clause 7.3 of the First Amendment
Agreement by and between the undersigned (the “Agreement”). Terms used in this certificate of
completion have the meanings set forth in the Agreement.

Each of the undersigned Parties:

1. represents that the representations of such Party were true as of the Agreement Date and are true as
of the Completion Date;

2 certifies to the other Party that all of the requirements for completion in respect of itself in the
Agreement has been satisfied or waived; and

3. agrees the Completion Date shall be the date set forth in this certificate of completion as the
Completion Date and that, in accordance with Clause 7.2. all of the terms of the Agreement are in
full force and effect.

The Parties may execute this certificate in two counterparts, each of which constitutes an original, and
both of which, collectively, constitute only one certificate of completion. The signatures of both Parties
need not appear on the same counterpart, and delivery of an executed counterpart signature page by
facsimile or electronic scan is as effective as executing and delivering this certificate in the presence of
the other Party. This certificate is effective upon delivery of one executed counterpart from each Party to
the other Party, and is only effective when both Parties have signed it.

[Signature page follows.)
First Amendment Agreement ~ Mala Omar

For and on behalf of OMV Petroleum Exploration GmbH:

For and on behalf of the Kurdistan Regional Government of Iraq:

Minister of Natural Resources
Kurdistan Regional Government
On behalf of the Ministry of Natural
Resources in the Kurdistan Region

{Signature page to Certificate of Completion - Mala Omar)
